                                            COMPLAINT/REMOVAL DISMISSAL
                                                        United States District Court
                                                       Southern District of New York

Mag. Judge Dkt. No.             }   s- p') J - 39 8l
            USAONo.        9-0j~ ~t lf5           J


The Government respectfully requests the Court to dismiss without prejudice the __. _Complaint                   ~       emoval
Proceedings in    ~


UnU,d Staten           Ce,C:1 l; ()_              iliseiph AK po. a
The Cumptai:utiRule 40 Affidavit was filed on                     ff\0'3/   }OJ   a.a ii
  . / U.S . Marshals please withdraw warrant.
                                                                                    ASSISTANT UNITED STATES ATTORNEY

                                                                                     SO"roJ'.\ ffi O1't°'- Z 0..,V \
                                                                                     (Print name)

SO ORDERED:                          ~


UmIBD
    ~ ~


Distribution:   White • Court          Yellow •   U.S. Marshals         Green • Pretrial Services   Pink •   AUSA Copy
